DETAILED ACTION

This application is in condition for allowance except for the following formal matters:
1.  Drawings
The drawings are objected to because of minor informalities as follows:
37 CFR 1.84(b)(1) states, in part: “The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.”
37 CFR 1.84(k) states, in part: “The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.” 
37 CFR 1.84(l) states, in part: “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.” 
Applicant note: All of the figures are of sizes and clarity which are not of sufficient and acceptable quality, especially with regard to specific details and text of each figure. 

Numbers, letters, and reference characters… should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”
Applicant note: See e.g. figures 1, 2, 3A, 3B, and 5A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2.  Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasis added).  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant note: the following sentence of the abstract should be deleted or amended – “The low-temperature and truly conformal nature of ALD process of HZO offers substantial advantages over conventional magnetron- sputtered/ MOCVD films, including CMOS-compatibility and sidewall transducer integration.”
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding – 
A two-port acoustic resonator, particularly characterized by having: 
a second transducer formed on the second Moly layer, wherein the second transducer comprises: 
a first hafnium zirconium oxide (HZO) layer disposed on the second Moly layer, 
a first titanium nitride (TiN) layer on top of the first HZO layer, and 
a first conductive layer deposited on the first HZO layer, 
wherein the second transducer is located in the vicinity of the first transducer, and wherein the second transducer comprises a second conductive layer disposed on the first Moly layer, as recited within claim 1.  Claims 2-9 depend from claim 1.

A one-port acoustic resonator, particularly characterized by having: 
a one-port transducer formed on the first TiN layer, wherein the one-port transducer comprises: 
an HZO layer disposed on the first TiN layer, 
a molybdenum (Moly) layer disposed on the HZO layer, and 
a second TiN layer disposed on the Moly layer; and a second conductive layer disposed on the second TiN layer, as recited within claim 10.  Claims 11-14 depend from claim 10.

A method of fabricating the one-port acoustic resonator as in claim 10, particularly characterized by the steps of: 
depositing the first TiN layer on the first conductive layer; 
depositing the HZO layer on the first TiN layer; 
depositing the Moly layer on the HZO layer; 
depositing the second TiN layer on the HZO layer; 
depositing the second conductive layer on the second TiN layer; 
patterning the second conductive layer, the second TiN layer and the HZO layer to form the one-port transducer; and 
releasing the one-port acoustic resonator by etching a trench around and removing the substrate, as recited within claim 15.  Claim 16 depends from claim 15.


depositing a first hafnium zirconium oxide (HZO) layer; 
depositing a first titanium nitride (TiN) layer on the HZO layer; 
depositing a first conductive film on the first TiN layer;
patterning the first conductive film, the first TiN layer and the first HZO layer to form the first transducer; 
patterning the second AlN layer to define a second transducer; 
depositing a second conductive layer on the second transducer; and 
releasing the two-port acoustic resonator by etching a trench around and removing the substrate, as recited within claim 17.  Claims 18-20 depend from claim 17.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812